     Case 5:16-cv-01129-JGB-JPR Document 43 Filed 07/06/21 Page 1 of 3 Page ID #:179



1     TRACY L. WILKISON
      Acting United States Attorney
2     SCOTT M. GARRINGER
      Assistant United States Attorney
3     Chief, Criminal Division
      STEVEN R. WELK
4     Assistant United States Attorney
      Chief, Asset Forfeiture Section
5     JONATHAN GALATZAN (Cal. Bar No. 190414)
      Assistant United States Attorney
6     Asset Forfeiture Section
           1400 United States Courthouse
7          312 North Spring Street
           Los Angeles, California 90012
8          Telephone: (213) 894-2727
           Facsimile: (213) 894-0142
9          E-mail: jonathan.galatzan@usdoj.gov
10    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
11
                               UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                     EASTERN DIVISION
14
      UNITED STATES OF AMERICA,                No. 5:16-cv-01129-JGB-JPR
15
                 Plaintiff,                    STATUS REPORT
16
                       vs.
17
      ALL MONIES, INCLUDING INSURANCE
18    BENEFITS AND INTEREST, PAYABLE
      PURSUANT TO CLAIM NUMBER 1179068
19    UNDER MINNESOTA LIFE INSURANCE
      GROUP POLICY NO. 33772-G, FOR
20    BASIC LIFE INSURANCE COVERAGE IN
      THE AMOUNT OF $25,000, AND
21    SUPPLEMENTAL LIFE INSURANCE
      COVERAGE IN THE AMOUNT OF
22    $250,000,

23               Defendants.

24    RAFIA FAROOK AND SAIRA KHAN,
25               Claimants.
26

27

28          On October 31, 2016, this Court ordered this action stayed
     Case 5:16-cv-01129-JGB-JPR Document 43 Filed 07/06/21 Page 2 of 3 Page ID #:180



1     pending the conclusion of criminal actions (United States v. Marquez,

2     No. CR 15-00093-JGB, and United States v. Chernykh, No. CR 16-00292-

3     JGB) that are related to this civil forfeiture action.           The stay

4     order requires the parties to report to the Court regarding any

5     developments occurring in the related criminal actions that might

6     justify modifying the stay.

7           The defendant in Marquez entered a guilty plea on February 16,

8     2017, and the three defendants in Chernykh entered guilty pleas on

9     January 10, 2017 (Syed Raheel Farook), January 26, 2016 (Mariya
10    Chernykh), and February 9, 2017 (Tatiana Farook).           On June 11, 2019,
11    Marquez filed a motion to withdraw his guilty plea as to Count 1 of
12    the Indictment [Under Seal].       The hearing on the motion took place on

13    January 30 and 31, 2020.      On June 10, 2020, the Court denied the

14    motion to withdraw his guilty plea.        Defendant Marquez was sentenced

15    on October 23, 2020 to 240 months in prison.          Defendant Marquez

16    appealed on November 6, 2020.       Opening brief was filed on June 11,

17    2021, in the 9th Circuit Court of Appeals.         The government’s

18    answering brief is due August 11, 2021.         See (United States v.

19    Enriquez Marquez, Jr.; Case No. 20-50325.)         In Chernykh, defendant

20    Syed Raheel Farook was sentenced on November 9, 2020 and received

21    three years of probation.       Defendant Tatiana Farook was sentenced on

22    March 5, 2021 and received three years of probation and Mariya

23    Chernykh was sentenced on May 17, 2021 and received 36 months

24    probation.

25          Under the circumstances of this case the government requests

26    that the Court extend the stay of this action until the appeal is

27    completed in the related criminal case.

28    //

                                            2
     Case 5:16-cv-01129-JGB-JPR Document 43 Filed 07/06/21 Page 3 of 3 Page ID #:181



1           The government will file its next status report by November 2,

2     2021.   If the related criminal cases are completed prior to November

3     2, 2021, plaintiff will file a request to lift the stay within 30

4     days of the completion of the criminal cases.

5

6     Dated: July 6, 2021                   Respectfully submitted,

7                                           TRACY L. WILKISON
                                            Acting United States Attorney
8                                           SCOTT M. GARRINGER
                                            Assistant United States Attorney
9                                           Chief, Criminal Division
                                            STEVEN R. WELK
10                                          Assistant United States Attorney
                                            Chief, Asset Forfeiture Section
11

12                                            /s/ Jonathan Galatzan
                                            JONATHAN GALATZAN
13                                          Assistant United States Attorney

14                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
